444 F.2d 112
LODGE 15, INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS, AFL-CIO, Plaintiff-Appellee,v.CAMERON IRON WORKS, Defendant-Appellant.
No. 30778 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 14, 1971.

Appeal from the United States District Court for the Southern District of Texas; Allan B. Hannay, District Judge.
William Key Wilde, Carlton Wilde, Ron D. Daugherty, Houston, Tex., Bracewell & Patterson, Houston, Tex., of counsel, for appellant.
Chris Dixie, Dixie, Wolf & Hall, Houston, Tex., for plaintiff-appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1 Wiley & Sons v. Livingston, 376 U.S. 543, 84 S.Ct. 909, 11 L.Ed.2d 898 (1964).



Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966